                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                        FORT MYERS DIVISION

EMPLOYERS INSURANCE
COMPANY OF WAUSAU,

                  Plaintiff,

v.                                                                  Case No: 2:19-cv-491-FtM-38NPM

REDLANDS CHRISTIAN MIGRANT
ASSOCIATION, INC.,

            Defendant.
___________________________________

                                     INTERESTED PERSONS ORDER
                                          FOR CIVIL CASES
         This Court makes an active effort to screen every case in order to identify parties and

interested corporations in which any assigned judge may be a shareholder, as well as for other

matters that might require consideration of recusal.

         It is therefore ORDERED that, within FOURTEEN (14) DAYS1 from the date of this

order (or from the date of subsequent first appearance2 in this action), Employers Insurance

Company of Wausau shall file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement. (See Attachment A).

         IT IS FURTHER ORDERED that no party may seek discovery from any source before

filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement. A




         1
           If this order was served by mail, add three days to the prescribed period. Fed. R. Civ. P 6(d). Service by
facsimile constitutes a method of hand delivery for the purpose of computing the time within which any response is
required. M.D. Fla. R. 1.07(c).

         2
          Every pleading or paper filed constitutes a general appearance of the party unless otherwise specified.
M.D. Fla. R. 2.03(a).
motion, memorandum, response, or other paper — including emergency motion — may be

denied or stricken unless the filing party has previously filed and served its Certificate of Interested

Persons and Corporate Disclosure Statement.

        IT IS FURTHER ORDERED that each party has a continuing obligation to file and serve

an amended Certificate of Interested Persons and Corporate Disclosure Statement within

FOURTEEN (14) DAYS of 1) discovering any ground for amendment, including notice of case

reassignment to a different judicial officer; or 2) discovering any ground for recusal or

disqualification of a judicial officer. A party should not routinely list an assigned district judge or

magistrate judge as an “interested person” absent some non-judicial interest.

        IT IS FURTHER ORDERED that, in order to assist the Court in determining when a

conflict of interest may exist, particularly when ruling on matters formally assigned to another

judge, each party shall use the full caption of the case — including the names of all parties and

intervenors — on all motions, memoranda, papers, and proposed orders submitted to the Clerk.

See Fed. R. Civ. P. 10(a); M.D. Fla. R. 1.05(b) (“et al.” discouraged).

September 4, 2019



    SHERI POLSTER CHAPPELL                                  JOHN E. STEELE
        Sheri Polster Chappell                                John E. Steele
   United States District Court Judge            Senior United States District Court Judge

        THOMAS P. BARBER                                     MAC R. MCCOY
           Thomas P. Barber                                   Mac R. McCoy
       United States District Judge                    United States Magistrate Judge

         NICHOLAS MIZELL
           Nicholas P. Mizell
     United States Magistrate Judge

Attachment:     Certificate of Interested Persons and Corporate Disclosure Statement [mandatory
form]




                                                 -2-
Copies: All Parties of Record




                                -3-
                                         ATTACHMENT A

                                 CERTIFICATE OF INTERESTED PERSONS
                                AND CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s interested persons order:

1.     The name of each person, attorney, association of persons, firm, law firm, partnership,
and corporation that has or may have an interest in the outcome of this action — including
subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own
10% or more of a party’s stock, and all other identifiable legal entities related to any party in the
case:

                [insert list]

2.     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

                [insert list]

3.     The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases:

                [insert list]

4.     The name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

                [insert list]

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict. I further certify that
I have inserted "None" if there is no actual or potential conflict of interest.

[Date]
                                                                _____________________________
                                                                [Counsel of Record or Pro Se Party]
                                                                     [Address and Telephone]

[Certificate of Service]




                                                 -4-
